                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
                                                                             DATE FILED: 11/27/2019




                                                     November 26, 2019
                                           Application DENIED. Plaintiff may be represented at the initial
Via ECF                                    pretrial conference by any counsel from Outten & Golden LLP
The Honorable Lorna G. Schofield           who is sufficiently knowledgeable to speak to any issues raised
United States District Judge               in the joint letter filed pursuant to the Court Order at Dkt. No. 6.
Southern District of New York
500 Pearl Street, Chambers 1350            Dated: November 27, 2019
New York, NY 10007
                                                  New York, New York
               Re:      Ulke Rowe v. Google LLC, Case No. 1:19-cv-08655-LGS

Dear Judge Schofield:

        We represent Plaintiff in this case and write to request an adjournment of the preliminary
conference, which is currently scheduled for December 5, 2019 at 10:40 a.m. The undersigned,
Plaintiff’s lead trial counsel, will be out-of-state on a pre-scheduled trip December 4-6, 2019. 1
This is the second request for an adjournment and will not impact any other dates in this case.
Defendant consents to this adjournment and the Parties are available on December 9, 11, 12
(after 12:30 p.m.), or 13 (after 11:30 a.m.).
                                                         Respectfully submitted,




                                                       Cara E. Greene
cc: All parties (via ECF)

SO ORDERED:


__________________________                             _________________________
The Honorable Lorna G. Schofield                       Date

United States District Judge
Southern District of New York
500 Pearl Street, Chambers 1350
New York, NY 10007

1Plaintiff is aware of the Court’s Individual Practices, requiring that trial counsel be present at
all conferences. However, if the Court so prefers, another partner of Outten & Golden is
available to attend the December 5, 2019 conference, in lieu of the undersigned.
